On August 24, 1993, the Defendant was sentenced to ten (10) years at Montana State Prison for the crime of Burglary, a felony. This sentence is to be served concurrently with the sentences imposed in 93-102,93-161, and 93-306. Credit is given for 103 days. Credit shall run concurrently with the sentences received in criminal cause numbers DC-93-102 and 93-161 and consecutively with the time served in the sentence received in criminal cause number DC-93-306.
In DC-93-102 for the Crime of Theft, the defendant is sentenced to the term of ten (10) years to rim concurrently with the sentences received in criminal cause numbers 92- 598, 93-161, and 93-306.
In DC-93-161 for the crimes of Count I, Theft and Count II, Theft, the defendant is sentenced to the term of ten (10) years on both to run concurrently with each other and to run concurrently the sentences received in cause numbers 92-598, 93-102 and 93- 306.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to dismiss his application for sentence review.
IT IS HEREBY ORDERED that the case is dismissed.
Hon. John Warner, Acting Chairman, Hon. Ted Lympus, Member, Hon. Robert Boyd, Alternate Member.